 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   CNA National Warranty Corporation,                  No. CV-19-04516-PHX-GMS
10                  Plaintiff,                           ORDER
11   v.
12   RHN Incorporated, et al.,
13                  Defendants.
14
15          Pending before the Court is Defendants’ RHN, Inc. (“RHN”), RHH Automotive,
16   Inc., RHC Automotive, Inc., NBA Automotive, Inc., R&H Automotive Group, Inc.,
17   Hooman Nissani, and Melody Nissani (collectively, “Defendants”) Motion to Dismiss
18   (Doc. 29). For the following reasons, the motion is denied.
19                                        BACKGROUND
20          Plaintiff CNA National Warranty Corporation (“CNA”) provides automobile
21   dealers and their customers with Vehicle Service Contracts (“VSCs”). Defendants own and
22   operate automobile dealerships. This action arises out of the parties’ agreement for
23   Defendants to sell CNA’s VSCs to Defendants’ customers. Each party now asserts claims
24   against the other, in separate actions, for breach of the agreement. The procedural posture
25   of the two actions is particularly relevant to this motion.
26          In March 2019, RHN, Inc. filed suit in Pima County Superior Court against CNA
27   for, inter alia, breach of the aforementioned agreement (“First Action”). CNA properly
28   removed the First Action to federal court, and it is now before the Court. CNA filed a
 1   motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6). The order
 2   addressing the motion was filed concurrent with the present order. (RHN Inc. v. CNA Nat’l
 3   Warranty Corp. et al., CV-19-02960-GMS (Doc. 25)). Because CNA’s Motion to Dismiss
 4   has been pending before the Court, CNA has not yet filed a responsive pleading in the First
 5   Action.
 6            In June 2019, CNA filed this action (“Second Action”) alleging, inter alia, breach
 7   of the same agreement. The Defendants in the Second Action now move to dismiss CNA’s
 8   complaint pursuant to Rule 12(b)(6), asserting that CNA’s claims are compulsory
 9   counterclaims that can only be raised in the ongoing First Action.
10                                          DISCUSSION
11      I.       Legal Standard
12            In ruling on a motion to dismiss under Rule 12(b)(6), “all allegations of material
13   fact are taken as true and construed in the light most favorable to the nonmoving party.”
14   Hydranautics v. FilmTec Corp., 70 F.3d 533, 535 (9th Cir.1995). A complaint will “not be
15   dismissed unless it appears beyond doubt that the plaintiff can prove no set of facts in
16   support of his claim which would entitle him to relief.” Id. at 535–36.
17            Federal Rule of Civil Procedure 13(a) requires that a pleading state as a
18   counterclaim “any claim that—at the time of its service—the pleader has against an
19   opposing party if the claim: (A) arises out of the transaction or occurrence that is the subject
20   matter of the opposing party's claim; and (B) does not require adding another party over
21   whom the court cannot acquire jurisdiction .” “The rule bars a party who failed to assert a
22   compulsory counterclaim in one action from instituting a second action in which that
23   counterclaim is the basis of the complaint.” Seattle Totems Hockey Club, Inc. v. Nat’l
24   Hockey League, 652 F.2d 852, 854–55 (9th Cir.1981) (citing S. Const. Co. v. Pickard, 371
25   U.S. 57, 60 (1962)).
26      II.      Analysis
27            The Defendants’ arguments to dismiss the Complaint have already been addressed
28   by this Court (Doc. 36). Concurrent with this action, CNA also filed an application for


                                                  -2-
 1   garnishment. Defendants objected, in part, on the grounds that CNA was barred from
 2   bringing the Second Action because it was required to bring the asserted claims as
 3   compulsory counterclaims in the First Action. This Court, the Honorable Douglas Rayes
 4   presiding,1 explained that the preclusion imposed by Rule 13 “does not arise if the
 5   defendant in the prior action did not file a responsive pleading.” (Doc. 36 at 5) A motion
 6   to dismiss is not a responsive pleading. Fed. R. Civ. P. 7(a). The court concluded that,
 7   “though the claims at issue here might become compulsory counterclaims in the First
 8   Action should CNA’s motion to dismiss be denied, it is not presently the case that CNA
 9   must plead these claims as compulsory counterclaims in the First Action because CNA is
10   not yet required to file a responsive pleading.” Id.
11          CNA’s obligation to file a responsive pleading in the First Action was only recently
12   triggered by the Court’s order denying in part and granting in part CNA’s motion to
13   dismiss. Until CNA files a responsive pleading in the First Action, Rule 13 has no
14   preclusive effect.2 Defendants’ Motion to Dismiss is denied.
15          Additionally, in light of the common questions of law and fact, the Court is inclined
16   to consolidate the two actions. If either party has any objection to consolidation, they must
17   notify the Court in writing within ten days of the date of this order.
18          IT IS THEREFORE ORDERED that the Motion to Dismiss of Defendants (Doc.
19   29) is DENIED.
20   ///
21   ///
22   ///
23   ///
24
25
     1
      The Second Action was later transferred to the Court “in the interest of judicial economy.”
26   (Doc. 37)
27   2
       CNA also asserts that its claims against defendants other than RHN, Inc. are not
     compulsory counterclaims because the other defendants are not “opposing parties” in the
28   First Action. However, because the Court finds that Rule 13 is not yet applicable to the
     Second Action, this alternative argument is moot.

                                                 -3-
 1         IT IS FURTHER ORDERED that the parties submit any objections to
 2   consolidation within 10 days from the date of this order.
 3         Dated this 13th day of September, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -4-
